EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms.Rachel D. Near on 08/09/2022.

The application has been amended as follows: 

Claim 1, line 6, delete “optionally”.
Claim 5, line 2, delete “wherein the oriented first film includes at least one layer B and wherein”.
Claim 6, line 2, after “wherein” and before “layer”, insert “the”
Claim 14, line 2, delete “layer E is the same as layer B” and insert “the layer E is the same as the layer B”.
Claim 15, line 2, delete “layer E is different than layer B” and insert “the layer E is different than the layer B”.
Cancel claim 16.



Please replace the abstract as follow:
“Laminated film structure including at least one first film having a thin ceramic or metal coating, being laminated to a second film and whereby the laminated film structure is based on polyethylene only, i.e. polymers other than polyethylene are substantially absent and whereby the laminated film structure has good barrier properties.”

















Reasons for Allowance

Claims 1-15 are allowed.
The present claims are allowable over the “closest” prior art Toft et al. (US 2011/0132975).
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a laminated polyethylene based film structure having barrier properties, the laminated polyethylene based film structure comprising (1) one oriented first film comprising: a) at least one layer A based on a polyethylene polymer having a density of from 890 to 980 kg/m?, and b) at least one layer B, wherein layer B comprises: a high density polyethylene (HDPE) having a density of from 940 to 970 kg/m3, a medium density polyethylene (MDPE) having a density of from 925 to 940 kg/m%, or a linear low density polyethylene (LLDPE) having a density of 910 up to 950 kg/m’, wherein the oriented first film: is at least oriented in machine direction (MDO film) in a draw ratio of from 1:1.5 to 1:12 and has a film thickness after orientation of from 10 to 50 um, and has one surface that is coated by a thin vapor deposited barrier ceramic or metal layer, such that the oriented first film has a coated surface having a thickness of from 5 nanometers (nm) to 200 nm; and (2) a second film laminated onto the coated surface of the oriented first film, wherein the second film comprises c) at least one sealant layer C based on a polyethylene polymer, and wherein polymers other than ethylene based polymers are substantially absent from the laminated polyethylene based film structure.
Toft discloses a laminated polyethylene based film structure having a barrier properties, the laminated structure comprising mono oriented polymer film 15 based on LLDPE, i.e. one first oriented film having at least one layer A, wherein the first film is oriented to a ratio of 2 to 7 and the film thickness after orientation is 20 microns or below, and that is coated by a vapor deposited barrier metal layer 14 with a thickness of 5 to 50 nm, and a heat sealable layer 16 based on a polyethylene polymer wherein ethylene based polymers are used in the film structure. However, the film structure of Toft comprises polymer other than ethylene based polymers while the present claim requires polymers other than ethylene based polymers are substantially absent from the laminated polyethylene based film structure. 
In light of above, the present claims are passed to issue
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIR SHAH/Primary Examiner, Art Unit 1787